Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS AGREEMENT, dated as of March 17, 2003, is by and between TREX COMPANY, INC.
(hereinafter referred to as the “Company”) and FERRARI CONSULTING, LLC, its
agents and employees (hereinafter referred to as “Consultant”).

 

The parties agree as follows:

 

1.    Consulting Services.    Consultant’s duties hereunder shall include
consulting services relating to the development of new business opportunities
for the Company. Consultant’s specific obligations hereunder shall be determined
by the Company and agreed to by the Consultant, and shall be pursuant to a
schedule mutually satisfactory to the Consultant and the Company. It is
currently estimated that Consultant shall work for approximately 20 hours per
week. All services hereunder will be preformed by Andrew U. Ferrari.

 

2.    Consulting Fees.    The Company shall pay Consultant at the rate of $150
per hour for consulting services provided. Consultant shall provide an invoice
to the Company on or before the fifteenth (15th) day of each month for services
provided during the prior month, and the Company shall pay such invoice within
thirty (30) days after receipt of such invoice.

 

3.    Expenses.    In addition to the payment of consulting fees pursuant to
Section 2 above, Consultant shall be reimbursed by the Company for reasonable
business travel expenses incurred in connection with the performance of services
hereunder, provided that prior written approval by the Company for such expenses
was obtained, and appropriate receipts are presented to the Company.

 

4.    Term and Termination.    The term of this Agreement shall commence on the
date hereof and shall remain in effect until July 16, 2003. Notwithstanding the
foregoing, (a) either party may terminate this Agreement, with or without cause,
upon thirty (30) days advance written notice to the other party, (b) this
Agreement shall terminate upon the death or disability of Consultant, and (c)
the Company may terminate this Agreement with “cause” upon written notice to
Consultant. As used in this Agreement, the term “cause” shall include but not be
limited to Consultant’s unreasonable refusal to perform the duties reasonably
assigned to him under this Agreement. Upon termination of this Agreement for any
reason, Consultant shall be paid for all consulting fees earned prior to
termination, within thirty (30) days of termination. The provisions of Sections
5, 6, 7 and 8 shall survive termination of this Agreement. The parties agree,
however, that this Agreement may continue past July 16, 2003 if agreed in
writing by both parties.

 

5.    Relationship.    In performing its obligations hereunder, Consultant
acknowledges and agrees that it is an independent contractor and not an agent or
employee of the Company. Consultant further acknowledges and agrees that it is
responsible for its own estimated and self- employment taxes, and that it shall
be treated as an independent contractor for all purposes, including but not
limited to federal and state taxation, withholding taxes, unemployment
insurance, and workers’ compensation and disability insurance. Consultant
understands that as an independent contractor it is not entitled to participate
in any employee benefit plans or programs of the Company. The Company agrees to
indemnify, defend and hold harmless

 

1



--------------------------------------------------------------------------------

Consultant from and against any and all claims, losses, damages, expenses
(including reasonable attorneys’ fees), suits or actions whatsoever, arising out
of or related in any way to services provided by Consultant hereunder, except to
the extent caused by Consultant’s negligence, violation of laws, rules or
regulations that apply to the performance of Consultant’s services or acts
beyond the scope of its duties hereunder. Consultant agrees to indemnify, defend
and hold harmless the Company from and against any and all claims, losses,
damages, expenses (including reasonable attorneys’ fees), suits or actions
whatsoever, caused by Consultant’s negligence, violation of laws, rules or
regulations that apply to the performance of Consultant’s services, or acts
beyond the scope of its duties hereunder.

 

6.    Covenants.    In consideration of the terms of this Consulting Agreement
and the fees to be received pursuant to Section 2 hereof, Company and Consultant
agrees as follows:

 

(A)    During the term of this Agreement and for a period of two (2) years
thereafter, Consultant will not, directly or indirectly, anywhere in the United
States or Canada, compete with the Company, or become an interested party, as
shareholder, director, officer, employee, partner, consultant, investor or
otherwise, in any business which directly competes with the Company in the
manufacture or sale of decking, railing, house trim and/or fencing products; and

 

(B)    Except as required to perform the services set forth in this Agreement,
and excepting all information or matters which is in the public domain, during
the term of this Agreement and at any time thereafter, Consultant will not
disclose to any person or use for its own benefit any information concerning the
customers, suppliers, price lists, catalogs, products, operations, trade
secrets, know-how, “Developments” (as defined in Section 7 below), sales
techniques or other business related information of the Company.

 

Consultant acknowledges that it has received fair and adequate consideration for
the covenants contained in this Section. Consultant agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the purposes and spirit of this Agreement. Consultant
further acknowledges and agrees that in the event of a breach or threatened
breach by him of the provisions of this Section, the Company would have no
adequate remedy at law and would suffer substantial and irrevocable damages.
Accordingly, Consultant hereby agrees that in such event, the Company shall be
entitled to temporary and/or permanent injunctive relief, without the necessity
of proving damage, to enforce the provisions of this Section, all without
prejudice to any and all other remedies which the Company may have at law or in
equity and which the company may elect or invoke.

 

Notwithstanding anything stated above, Company agrees that subject to Andrew U.
Ferrari’s continued compliance with the terms of this section 6 that by
performing the services provided in this Consulting Agreement, Andrew U. Ferrari
will not be in breach of any obligation or covenant contained in any
“Noncompete” or “Confidentiality” Agreement(s) previously executed with the
Company.

 

7.    Developments.

 

(A)    Unless otherwise agreed in writing by the Company, Consultant agrees that
all ideas, inventions, trade secrets, know- how, documents and data
(“Developments”),

 

2



--------------------------------------------------------------------------------

developed pursuant to Consultant’s services hereunder shall remain and become
the exclusive property of the Company. Consultant agrees to provide all
reasonable assistance to the Company in perfecting and maintaining its rights to
the aforementioned Developments. The Company shall have the right to use the
aforementioned Developments for any purpose without any additional compensation
to Consultant.

 

8.    General Provisions.    This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns and
legal representatives. This Agreement may be amended or modified only by a
written instrument executed by each of the parties hereto. This Agreement sets
forth the entire agreement and understanding of the parties hereto, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Virginia. The
parties agree that any controversy arising hereunder shall be determined by the
Courts of the Commonwealth of Virginia, and both parties hereby submit and
consent to the jurisdiction of said Courts and agree that venue for any action
arising hereunder shall lie in Frederick County, Commonwealth of Virginia or the
U.S. District Court for the Western District of Virginia (Harrisonburg
Division). If at any time either party is required to bring a claim or institute
a suit to collect any monies owed under this Agreement or to enforce any terms
contained in this Agreement, the nonprevailing party agrees to pay the
prevailing partys attorneys’ fees, and any other expenses.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

 

TREX COMPANY, INC.

By:

 

/s/ Robert Matheny

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

 

 

FERRARI CONSULTING, LLC

By:

 

/s/ Andrew U. Ferrari

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

 

3